ORDER

PER CURIAM.
AND NOW, this 28th day of July, 1997, upon consideration of petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari, and the Commonwealth’s concurrence with this application, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed pending action by the United States Supreme Court on his petition for writ of certio-rari from this Court’s ruling in Commonwealth v. Bronshtein, 547 Pa. 460, 691 A.2d 907 (1997).